Citation Nr: 0513631	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-35 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
shoulder injury.

2.  Entitlement to service connection for residuals of left 
shoulder injury.

3.  Entitlement to service connection for residuals of right 
ankle chip fracture and ankle strain.

4.  Entitlement to an initial increased evaluation for 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an initial increased evaluation for 
tinnitus, currently evaluated as 10 percent disabling.

6.  Entitlement to an initial increased (compensable) 
evaluation for chronic sinusitis.

7.  Entitlement to an increased (compensable) evaluation for 
residuals, excision of ganglion cyst, medial dorsal aspect, 
left foot.

8.  Entitlement to an initial increased (compensable) 
evaluation for residuals of gynecomastia, left breast with 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1971 to May 31, 
2002.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The veteran's initial claim at the time of separation from 
service was for a number of disabilities.  However, in the 
veteran's Substantive Appeal, a VA Form 9, filed in October 
2003, he specifically limited the appellate issues to those 
shown on the front cover of this decision.

Service connection is also in effect for herniated disc of L-
5/S-1 with degenerative discs, L-4/L-5 and L-5/S-1; colon 
polyps, chronic tinea cruris, and residuals, excision of left 
scrotal cyst, each evaluated as noncompensably disabling.  
During the course of the current appeal, the RO increased the 
rating assigned from the date of separation for the veteran's 
back disability from 20 to 40 percent disabling, effective 
the day following separation.  These issues are not part of 
the current appellate review.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999). Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board which concluded that no more than a single 10-
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  Issue # 5 on the front page is subject to this 
stay.

The issues ## 1, 2, 3, 4 and 7 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Adequate evidence is of record for equitable resolution 
at this time on issues ## 6 and 8. 

2.  The veteran's sinusitis is purportedly relatively 
constant and causes some headaches, but there is no 
demonstration of purulent discharge or prolonged treatment by 
a physician or with use of antibiotics.

3.  The veteran has no urinary or other functional residuals 
from the gynecomastia for which he had excision surgery; he 
has no significant cosmetic impact, but the barely visible 
scar causes ongoing pain and tenderness around the nipple.

4.  The veteran's sinusitis and left nipple scar from 
gynecomastia surgery do not require unusual time from work or 
hospitalizations so as to take them outside the norm. 
 

CONCLUSIONS OF LAW

1.  The criteria are met for a 10 percent rating for chronic 
sinusitis.  38 U.S.C.A. §§ 1155, 5103 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.321, 4.7, Code 6514 (2004).

2.  The criteria are met for a 10 percent rating for scar as 
a residual of excision for gynecomastia.  38 U.S.C.A. 
§§ 1155, 5103; 38 C.F.R. §§ 3.321, 4.7, Code 7819-7802 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claims, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development. See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions with regard to issues ## 
6 and 8.  [The other issues are either remanded for further 
development or subject to a stay].  That is, by way of the 
rating decisions, SOC and SSOCs, the veteran has been 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claims.  
In addition, by letter, the RO explained the provisions of 
the VCAA, gave additional notice of the evidence needed to 
substantiate the claims on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  On the two issues substantively addressed herein, 
the Board finds that the veteran's written statements 
indicate that he has no additional evidence to submit on 
those issues.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
and relevant VA examination.  A medical examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  As discussed in detail 
below, the Board finds that, as to these specific issues, the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Sinusitis
Specific Criteria

Under Diagnostic Code 6514, 10 percent evaluation was 
warranted with one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation was warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed-rest and treatment by a physician.  A 
50 percent rating is also assignable under the code. 38 
C.F.R. § 4.97, Diagnostic Code 6514.

Factual Background and Analysis

Prior service records are in the file for comparative 
purposes.

On pre-separation/VA examination in March 2002, the veteran 
reported that he had constant nasal congestion with 
occasional clear drainage.  He had used decongestants and 
steroid nasal sprays without benefit.  X-rays had not been 
taken.

In his substantive appeal, the veteran reported that he has 
sinusitis daily and has had this for many years.  He 
complained of daily headaches, as well as constant drainage 
into his throat, resulting in a sore throat.  The medication 
he had used had not been helpful.

In evaluating the veteran's sinusitis at present, it is noted 
that he complains of constant problems but examination has 
shown nasal congestion with clear drainage.  He has not 
benefited from the use of medications.  He has headaches but 
is not required to sustain incapacitating episodes as defined 
by regulations cited above.

Under pertinent criteria, pursuant to Code 6514, a 10 percent 
evaluation requires one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  (An 
incapacitating episode of sinusitis means one that requires 
bed-rest and treatment by a physician). 

The veteran's symptoms, both objective and subjective, at 
present are not entirely unequivocal in nature, but raise a 
doubt that they more nearly approximate the criteria for a 10 
percent rating, with resolution of that doubt in  his favor.  
In this regard, the application of Fenderson in this case 
would not be helpful to the veteran's best interests.

However, he does not now exhibit sufficient number of 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or a sufficient number of 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting as to warrant an evaluation in excess of 10 percent.  
Should his symptoms increase in the future, he is free to 
provide new evidence in the reopening of his claim in that 
regard.

Residuals, gynecomastia, left breast, with scar
Specific Criteria

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805. 

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable, warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The veteran's service-connected disability can be evaluated 
under Diagnostic Code 7819, new, benign growths of the skin.  
That diagnostic code directs a rating pursuant to Diagnostic 
Code 7806, as for eczema.  It provided for a noncompensable 
evaluation for slight exfoliation, exudation or itching, on a 
nonexposed surface or small area.  A higher evaluation of 10 
percent was warranted if there was evidence of exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  38 C.F.R. 4.118, Diagnostic Code 7806.

Prior to August 30, 2002, under 38 C.F.R. 4.118, Diagnostic 
Code 7806, eczema was rated at zero percent with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface area.  A 10 percent rating is assigned for eczema 
with exfoliation, exudation or itching that involves an 
exposed surface or an extensive area.  Higher ratings are 
available for increased impairment. 

Under the revised rating criteria provided by Diagnostic Code 
7806, a zero percent rating is assigned for dermatitis or 
eczema, affecting less than five percent of the entire body 
or less than five percent of exposed areas affect, and; no 
more than topical therapy is required during a period of 
twelve months.  A 10 percent rating is assigned where at 
least five percent but not more than 20 percent of the entire 
body is affect, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve month period.  Higher 
ratings are available for increased impairment.

The veteran's service-connected residuals of gynecomastia can 
be considered under Diagnostic Code 7819, 38 C.F.R. 4.118 
(2002), as well as Diagnostic Code 7628, which pertains to 
benign neoplasms of the gynecological system or breast.  
38 C.F.R. § 4.116, Diagnostic Code 7628 (2004).  Diagnostic 
Code 7628 provides that residuals of gynecomastia is to be 
rated according to the impairment in function of the urinary 
or gynecological systems, or skin.  Id.


Factual Background and Analysis

Prior service records are in the file for comparative 
purposes.

On pre-separation/VA examination in March 2002, the veteran 
reported that in 1988, he had developed left breast 
gynecomastia, workup for which was negative.  He had had 
surgical intervention with breast reduction.  Since surgery, 
he said he had had some soreness around the scar.  No redness 
was reported.

On examination, the veteran was found to have a left breast 
scar along the left nipple margin which was barely visible.  
There was no disfigurement, induration, tenderness or 
redness.

On his substantive appeal, the veteran stated that the left 
breast was still visibly larger than the left and he 
reaffirmed that had ongoing tenderness and pain around the 
nipple.

In assessing the veteran's current residuals of gynecomastia, 
the Board notes that he alleges that one breast is visibly 
larger than the other, but the objective evidence does not 
reflect disfigurement or cosmetic impairment sufficient to 
establish a basis for compensation on that basis.  In that 
regard, although the veteran might be alternatively rated for 
urinary or systemic impairment, that has not been alleged or 
otherwise shown. 

However, he does have residual scarring at the nipple, which 
although not noticeable to any great extent, does cause pain 
and tenderness.  Accordingly, the Board finds that a doubt is 
raised which must be resolved in his favor, and that a 
10 percent rating for a tender scar is reasonably warranted.  
However, there is no evidence that the involvement is so 
expansive or otherwise symptomatic or functionally 
incapacitating as to warrant an evaluation in excess of 10 
percent for the scar alone.  In this regard, the application 
of Fenderson in this case would not be helpful to the 
veteran's best interests.

Additional Considerations

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

An increased (initial) rating of 10 percent for sinusitis is 
warranted, subject to the regulatory criteria relating to the 
payment of monetary awards.

An increased (initial) rating of 10 percent for scar, 
surgical residual of excision of gynecomastia, left breast, 
is warranted, subject to the regulatory criteria relating to 
the payment of monetary awards.


REMAND
Right and Left Shoulders

The veteran's service records reflect that he was treated for 
injuries in both right and left shoulders.  A pre-
separation/VA examination in March 2002 noted that history 
but concluded that he had no current symptoms except for 
perceived weakening of the left shoulder.  However, in his 
subsequent appeal, the veteran alleged that the soreness in 
both shoulders has worsened over the years   He is frequently 
awakened at night by throbbing shoulder pain.  After several 
trips to his primary care provider, he reported that he has 
now been referred to a specialist.  Records for anything 
since service other than the aforecited VA examination are 
not in the file.
Right Ankle

The veteran's service records reflect that he sprained his 
ankle when he stepped in a hole and twisted the ankle.  This 
was treated with ice, Ace bandages and anti-inflammatories.  
X-rays reflect that the veteran had a chip fracture of the 
right lateral malleolus.  On pre-separation/VA examination in 
March 2002, the veteran reported some residuals stiffness in 
the ankle.  X-rays of the right ankle were not taken to see 
if there were identifiable osseous residuals of the chip 
fracture.  However, the examiner concluded that there were no 
clinical residuals of a chronic right ankle problem.  
However, in his substantive appeal, the veteran reiterated 
that he continues to have recurring stiffness and soreness in 
the right ankle as a result of this injury.
Left Foot

With regard to the veteran's residuals of removal of a 
ganglion cyst from the medial aspect of his left foot, in 
general, (and as has been done by the RO herein), residuals 
of removal of a ganglion cyst would be rated under Diagnostic 
Code 7819 which is applicable for benign skin growths.  
Rating this disability would call for rating as scars, 
disfigurement, etc.  

The RO has denied service connection for residuals of removal 
of a left great toe cyst.  However, it is unclear whether 
this is really part of the already service-connected 
problems, and thus should be otherwise addressed in the 
context of the rating for residuals of removal of the 
ganglion cyst on the medial dorsal aspect of the left foot. 

However, in this case, on pre-separation/VA examination in 
2002 and in subsequent statements, the veteran indicated that 
he does not just have scarring as a result of the ganglion 
removal, but rather that he has developed added functional 
left foot problems, with stiffness and pain in the left foot 
and considerable inflexibility of the left great toe.  This 
was noted by the examiner, but he concluded that the veteran 
had no residuals of left foot surgery.

The veteran states that on occasion, he can hardly bend the 
left first toe, cannot wear a shoe on his left foot for long 
period of time because of the protrusion of the bone over the 
left first toe starts to hurt; that the left foot swells and 
becomes painful, even to touch; and that he had had 2 such 
episodes in the prior 6 months.

The possibility of rating the veteran for residuals 
functional impairment of the left foot has not been fully 
addressed by the RO.


Irritable Bowel Syndrome

With regard to the veteran's irritable bowel syndrome, it is 
rated under 38 C.F.R. § 4.114, Diagnostic Code 7319 (2004).  
The schedular criteria provide a noncompensable rating for 
mild irritable colon syndrome with disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent disability rating is assigned for moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbances with abdominal distress.  A 30 percent 
disability rating is assigned for severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

Prior service records are in the file for comparative 
purposes.  On pre-separation/VA examination in March 2002, 
the veteran reported that his abdominal pain had started in 
1993, described as cramping and bloating in nature.  The pain 
was usually mild and characterized as uncomfortable, and may 
be exacerbated by meals.  He had had no nausea, vomiting, 
diarrhea or constipation.  Various work-ups had been found to 
include X-rays and scoping and acid testing without specific 
abnormalities having been found.  He was now being treated 
with Prilosec without benefit.  It was noted that he also had 
had a colon polyp which had been removed.  He had last had a 
colonoscopy in 2001 which was normal; he was to have another 
every 3-5 years.

On examination, the veteran had normal bowel sounds; the 
abdomen was soft, nontender and showed no hepatosplenomegaly.  
He exhibited neither guarding nor rebound tenderness.  The 
examiner diagnosed abdominal pain combined with irritable 
bowel syndrome.

In his subsequent substantive appeal, the veteran stated that 
his abdominal problems are manifested by constant pain and 
discomfort and bloating that was exacerbated after eating.  
He said that he also was experiencing more frequent episodes 
of nausea, diarrhea and constipation.

Based on the evidence of record, the Board finds that 
additional development is required on the issues relating to 
right and left shoulder disabilities, a right ankle disorder, 
irritable bowel syndrome and left foot disorder.  The case is 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be requested 
to provide copies for all of his post-
service care for all of his claimed 
disorders, and the RO should assist him 
in that regard.  

All post-service VA clinical records 
should also be attached to the claims 
file.

2.  The veteran should then be scheduled 
for examinations by specialists in all 
pertinent disorders to determine the 
current status or his claimed 
disabilities and in the case of bilateral 
shoulder and right ankle disorders, 
whether the current problems are in any 
way related to inservice incidents or 
complaints.  All laboratory and other 
testing should be accomplished including 
X-rays of the shoulders, his right ankle 
and left foot; additional 
gastrointestinal studies should be 
undertaken as required to determine the 
state of his disability at present.  The 
examiners should be given the entire 
claims file to include all evidence 
obtained pursuant to this remand, and a 
copy of this remand, to review before 
examining the veteran.

3.  The case should then be reviewed by 
the RO, to include ensuring that all VCAA 
requirements have been met; and if the 
decision remains unsatisfactory, a SSOC 
should be prepared, and the veteran and 
his representative should be given a 
reasonable opportunity to respond. The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


